Citation Nr: 0636056	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  06-01 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from August 1984 to June 1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

A hearing was held before the undersigned Veterans Law Judge 
in Washington, DC, in May 2006.  At this hearing the veteran 
claimed that he is unemployable due to his service connected 
disabilities.  This is referred to the RO for appropriate 
development.  


FINDINGS OF FACT

The right knee disability is manifested by arthritis, 
associated pain, and crepitation, with flexion that ranged 
from 90 to 120 degrees with full extension; without objective 
evidence of current ligamentous instability.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the right knee disability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.10, 4.71a, Diagnostic Code 5260 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that a higher rating is warranted for 
his right knee disability.  As a preliminary matter, the 
Board finds that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) have been satisfied by 
virtue of letters sent to the veteran in December 2003, March 
2005, and September 2005.  The content of the notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.    

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent all notice 
has not been provided there is no prejudice to the appellant.  
The Board is not going to increase the rating herein, so 
there is no reason to provide information concerning 
effective dates.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Criteria and analysis for a higher evaluation for the right 
knee disability 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Private medical records show that in July 2003, bilateral 
knee arthroscopy was performed with right knee chondroplasty 
and removal of loose bodies.  

Based on VA examination and opinion, service connection was 
granted for status post arthroscopic surgery of the right 
knee associated with status post three arthroscopic surgical 
procedures with arthroscopic surgical scar, in a May 2005 
rating action.  A noncompensable (0 percent) evaluation was 
assigned under Diagnostic Code 5260, effective in November 
2003.  

During the appeal period, in November 2005, the RO increased 
the disability evaluation to 10 percent, effective in 
November 2003.  Even though the RO increased the schedular 
rating for the veteran's disability during the appeal, the 
issue of entitlement to a higher rating remained on appeal, 
as the veteran has not indicated his desire to withdraw that 
issue.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The veteran appealed the initial assignment of the evaluation 
for the service-connected disability and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Private and VA radiological studies revealed degenerative 
changes involving the right knee.  Degenerative arthritis (as 
well as traumatic arthritis) established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  Diagnostic Codes 5010-5003.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion is limited to 60 degrees.  A 10 
percent rating is warranted when it is limited to 45 degrees, 
and a 20 percent rating is warranted when it is limited to 30 
degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.

38 C.F.R. § 4.71, Plate II, shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and that examinations upon 
which rating decisions are based must adequately portray the 
extent of the functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Initially, the Board concludes, based on the entire record, 
that the veteran's disability picture does not approximate 
the schedular criteria for a higher evaluation for limitation 
of motion of the right knee.  Recent clinical findings do not 
show that limitation of motion is present to such extent as 
to warrant a higher evaluation.  In January 2005, he was able 
to flex the right knee from 90 to 110 degrees.  He had full 
extension.  In April 2005, the range of motion was 0 to 120 
degrees.  There was no pain on the range of motion study.  

At his hearing the veteran reported symptoms that included 
instability and "giving out."  In regard to instability of 
the right knee, knee impairment with recurrent subluxation 
and lateral instability is rated 10 percent when slight, 20 
percent when moderate and 30 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  However, the veteran does not 
currently have objective clinical evidence of instability or 
subluxation of his right knee.  The examiners at the VA 
examinations noted that there was no instability.  Under the 
circumstances, a higher rating based on instability is not 
warranted.  

The Board has also considered DeLuca v. Brown, 8 Vet. App. 
202 (1995), in reaching its conclusion in this case.  The 
veteran reported symptoms that include pain and stiffness.  
He has also reported that he has to wear a brace on his right 
knee.  While there is noted pain and crepitus at the VA 
examinations, he has not identified any functional limitation 
that would warrant a rating higher than 10 percent under the 
applicable rating criteria.  At the April 2005 examination 
the examiner noted the right knee joint appeared very normal 
except for the presence of 3-well-healed arthroscopy portals.  
He added that there were no additional limitations due to 
pain, fatigue, weakness or lack of endurance following 
repetitive use.  While the veteran has reported significant 
residuals, examination has not revealed deformity, edema, 
effusion, acute heat or other physical findings indicative of 
significant residuals.  There have been no reported problems 
with incoordination, fatigue, or significant flare-ups that 
would be the equivalent of limitation of motion beyond that 
actually measured.  In light of these findings, the rating 
schedule does not support an increased rating due to pain 
alone.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The Board has also considered whether the surgical scarring 
warranted a separate evaluation.  The schedule of ratings 
provides a 10 percent rating for unstable, tender or painful 
superficial scars or if there is limitation of function of 
the part affected.  The veteran has not reported any 
complaints regarding any scarring and the record does not 
show that the scarring is productive of any functional 
impairment, nor otherwise disabling.  As the scarring has not 
been shown to result in functional limitation, a compensable 
rating is not warranted.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  

There are other diagnostic codes concerning other impairment 
of the right knee that provide for a higher rating, but the 
manifestations required for the assignment of a higher 
schedular rating are not shown. 

In conclusion, the preponderance of the evidence being 
against the veteran's claim for a higher rating, the evidence 
is not equally balanced, and the veteran's claim must be 
denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
right knee disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


